Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al (US 4607069) in view of Tesch et al (US 4665150) and Lehman et al (US 2018/0244874) optionally further taken with Decker et al (US 5011721).
Tesch et al ‘069 taught that it was known to form a carbon fiber prepreg from a blended epoxy resin which included three components, namely a tri-functional or higher epoxy resin, an aromatic amine curing agent and a curing accelerator where the epoxy constituent of all epoxy resins included complete use of the tri-functional or higher epoxy resin. More specifically the epoxy resin composition incorporated a tetraglycidyldiaminophenylmethane as the epoxy 
Tesch et al ‘150 taught an epoxy resin composition which included the same epoxy as Tesch et al ‘069 (column 1, lines 59-61) which are cured with like aromatic amines (column 2, lines 20-24) where the amount of active hydrogen present in the composition relative to the epoxide groups was between 0.5-2.4 (column 2, lines 29-33). Given that Tesch ‘069 didn’t express the specific amount of curing agent (with active hydrogen) used per epoxide molecule, it certainly would have been within the purview of the ordinary artisan to determine the suitable amount from amounts used typically in similar compositions and as such it would have been useful to use 0.5-0.6 active hydrogen per epoxide group in the composition. It should be noted that Tesch et al ‘069 suggested that aromatic amine when in the form of a sulfone was used in a lesser amount than the ketone as it impacted the storage stability of the composition (see column 5, lines 22-32 of Tesch ‘069) and that the reference to Tesch et al ‘150 appears to suggest that the sulfone was a known alternative to the ketone in like compositions. One would have been led to use less of the same in the composition given this information. 
Lehman et al suggested that when making a fiber reinforced composite with an epoxy resin that a typical curing cycle included an initial cure at 180 degrees followed by a second curing step (post curing) at a 210 (where the assembly was under a pressure of 586 KPa (0.586 MPa) (noting that Tesch et al ‘069 applied a pressure of 15 bar (1.5 MPa)), see paragraphs [0123]-[0126] and note that the reference to Lehman appears to suggest that the curing cycles could have been different but that all included an initial curing step followed by post curing at a higher temperature, see paragraphs [0117]-[0118]. It should be noted that in Lehman the curing is performed in a bag operation with an autoclave (a notoriously well-known curing means for prepreg layers). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the identified three component composition of Teach et al ‘069 which additionally provided an amount of aromatic amine such that they active hydrogen to epoxy molecule ratio was 0.5-0.6 as suggested was known in the art by Tesch et al ‘150 where the curing was performed in a two-step operation at an elevated second cure temperature where the temperatures were between 120-250 degrees C as suggested by Tesch ‘069 and Lehman et al. While the references did not expressly recite the viscosity property claimed, because the identical composition is recited in the amounts suggested by the claims, one skilled in the art would have expected that the similar composition would have had similar rheological properties. As the Office is not equipped to obtain prior art compositions and claimed compositions and perform testing upon the same, and a prima facie case has been made to suggest the identified composition, the burden has been shifted to applicant to provide evidence that the disclosed compositions do not have the requisite properties.
With respect to claim 2, the reference to Lehman clearly expressed the use of internal pressure with a vacuum bag in an autoclave and such processing is notoriously well known during the curing operation. The use of a high pressure gas for pressure application was understood to be part of the autoclave processing and is taken as well known and conventional in the art. With respect to claim 3, the references suggested the cure cycle at a temperature as high as 250 degrees C and the prepregs processed are of a like composition so that there is suggestion that the finished product would have the requisite glass transition temperature as claimed. Regarding claim 3, the viscosity would have been expected to have the identified property as it is a like composition and is processed in a like manner. Regarding claim 8 the references suggested the use of the identified tetraglycidyldiaminodiphenylmethane in the operation. Regarding claim 10 4, 4’-diaminoiphenyl sulfone was suggested as a suitable curing aromatic amine. Regarding claim 11 the references suggested the use of carbon fiber for impregnation with the composition in the making of a fiber reinforced composite. 
To further evidence that those skilled in the art would have known to tailor the rheological (viscosity) properties of the epoxy resin of the invention to achieve desired viscosity properties one wished to attain, the reference to Decker et al is cited. Decker et al suggested that by use of a two curing agent system wherein one is a latent curing agent and the other is reactive at lower temperatures (for example) one would have been able to adjust the viscosity of the polymer to achieve none but the desired effect was achieved where the resin flow during processing (like molding/filament winding) was capable of being controlled such that the resin rich and/or resin starved areas in the composite did not result. Clearly, it would have been obvious to adjust the rheological properties of the epoxy polymer to obtain the desirable viscosity of the same for later processing as taught by Decker in the process of making an epoxy resin fiber reinforced composite in accordance with the teachings of Tesch et al ‘069 as modified by Tesch et al ‘150 and Lehman et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746